Calhoon, J.,
delivered the opinion of the court.
The appellant is a crippled boy, who got on the train with his suit case and no money to go from Brookhaven to his home at Hazlehurst, a few stations away. When called on for his fare he answered that he had no ticket nor money to pay his fare, and was told he would' have to pay his fare or get off.. Accordingly the conductor, with proper consideration for the *187boy, took him as far as the town of Wesson, which town was not a stopping place for that train. The conductor and the hoy went to the front door of the coach, and the flagman was there to assist the boy in getting off. There was no pretense of rudeness on the part of the railroad operatives. When the train was-nearly at a stop a gentleman passenger, out of benevolence, offered to pay the fare of the boy to Hazlehurst, to which point he was destined. The conductor told .the gentleman that it. was too late to pay after he had brought the train to a stop, and so he put the hoy off.
At Wesson the boy stopped at the house of his uncle and had' no trouble or inconvenience. In short, do damage whatever was shown. Wesson was within a few miles of his home, and there was a very short, and no doubt pleasant, delay in getting to his home. He had boarded the train with design not to pay fare. The very great weight of authority is against recovery in such a case as this, and we think the conclusion of the court below was a wise one. If a different rule were established, the-operation of railroad trains, so essential to the welfare and convenience of the people, could he made a mere plaything of recalcitrant or mischievous passengers. On the declension of payment of fare and the stopping of the train, any contract, or any right to a contract, for that passage, was forfeited.
This we regard as the true rule, and the judgment is affirmed.